                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

SETH MONROE                                                                 PLAINTIFF

v.                         CASE NO. 4:18-CV-00873 BSM

JOHN CASEY                                                                  DEFENDANT

                                        ORDER

      After de novo review of the record, including plaintiff Seth Monroe’s untimely

objections [Doc. No. 6], United States Magistrate Judge Jerome T. Kearney’s findings and

recommendations [Doc. No. 3] are adopted. Monroe’s petition is dismissed without

prejudice, and his motion to proceed in forma pauperis is denied as moot.

      IT IS SO ORDERED this 15th day of January 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
